PD-1119-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 10/14/2015 3:36:36 PM
                                                                            Accepted 10/15/2015 2:47:09 PM
                                     NO. PD-1119-15                                          ABEL ACOSTA
                                                                                                     CLERK

STATE OF TEXAS                               §    IN THE COURT OF
                                             §
vs.                                          §    CRIMINAL APPEALS
                                             §
PAUL ANTHONY GARCIA                          §    AUSTIN, TEXAS

                 APPELLANT'S UNOPPOSED MOTION TO SET BOND

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Paul Anthony Garcia, Appellant, and moves the Court to set bond in

the above-referenced cause, and would show unto the Court the following:

       1.      On July 29, 2015, the Fourth Court of Appeals reversed Appellant’s

conviction in the above-referenced cause and remanded the cause to the trial court for

a new trial.

       2.      On August 28, 2015, the State filed a petition for discretionary to the Court

of Criminal Appeals. Pursuant to Article 44.04 (h), Appellant is entitled to release on

reasonable bail pending determination of the State’s petition for discretionary review.

Pursuant to Article 44.04(h), since bail was requested after the State filed its petition for

discretionary review, the Court of Criminal Appeals shall determine the amount of bail.

       3.      Appellant has conferred with the State concerning this issue. The State

and Appellant concur that bail in the amount of $40,000.00 (the amount set by the trial

court) would be a reasonable amount of bail in this cause.

       4.      Appellant respectfully requests that this Court set Appellant’s bail in this

cause at $40,000.00, cash or surety, subject to any additional conditions of bail that

may be set by the trial court.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court set a



        October 15, 2015
reasonable bond herein in the amount of $40,000.00, cash or surety bond.

                                        Respectfully Submitted,

                                        M. Patrick Maguire, P.C.
                                        Attorney and Counselor
                                        945 Barnett Street
                                        Kerrville, Texas 78028
                                        Tel: (830) 895-2590
                                        Fax: (830) 895-2594



                                        By: /s/ M. Patrick Maguire
                                           M. Patrick Maguire
                                           State Bar No. 24002515
                                           mpmlaw@ktc.com
                                           Attorney for Paul Anthony Garcia



                             CERTIFICATE OF SERVICE

      This is to certify that on October 14, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Kendall County,

200 Earl Garrett, Suite 201, Kerrville, Texas 78028, by facsimile transmission to (830)

896-2620.



                                         /s/ M. Patrick Maguire
                                        M. Patrick Maguire